DETAILED ACTION
Claims 1-6, 9-10, 12-18 and 20-24 are pending. Claims 1-2, 5, 9-10, 12-13, 15-17 and 20 are amended. Claims 7-8, 11 and 19 are cancelled. Claims 21-24 are new. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 

Claim 17 recites a method of tracking fan stress for a gas turbine engine comprising: providing a fan section including a fan; associating a sensed value of an engine inlet parameter with a stress value for the fan according to a fan stress fatigue ratio profile, the engine inlet parameter corresponding to inlet pressure at a location in an engine inlet, the fan stress fatigue ratio profile defined with respect to a difference between the inlet pressure parameter and an ambient pressure parameter; and determining whether the stress value meets predetermined criterion, wherein the predetermined criterion includes a difference between a sensed value of the engine inlet parameter and a sensed value of the ambient pressure parameter exceeding at least one disturbance threshold.

Claim 18 recites defining the fan stress fatigue ratio profile with respect to one or more characteristics of the fan.

Claim 20 recites accumulating an elapsed fan stress tracking time when the at least one predetermined criterion is met, wherein the predetermined criterion includes at least one fan stress fatigue ratio threshold.

and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

These judicial exceptions are not integrated into a practical application because the additional elements, the additional element, “providing a fan section including a fan” is generally linking the use of the judicial exception to a particular technological environment or field of use. The additional element, “the engine inlet parameter corresponding to inlet pressure at a location in an engine inlet” describes obtained input parameters of the generally recited additional elements, involving measuring inlet pressure which are directed to mere data gathering steps. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, “providing a fan section including a fan” is generally linking the use of the judicial the engine inlet parameter corresponding to inlet pressure at a location in an engine inlet” fail to provide significantly more than the judicial exception as the limitations involves measuring inlet pressure which are directed to mere data gathering steps with no added significance to the judicial exception.

Dependent claims 18 and 20 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.

	
To note: Claims 23 and 24 are patent eligible with regards to the 2019 Patent Eligibility Guidance Update. The claims, taken as a whole amount to a practical application of the judicial exception see Patent Eligibility Guidance Update (a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception).

Allowable Subject Matter
Claims 1-6, 9-10, 12-16 and 21-22 are allowed.
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
the fan stress fatigue ratio profile is defined with respect to a difference between the engine inlet parameter and an ambient pressure parameter; wherein the comparison module is operable to determine whether the stress value meets predetermined criterion; and wherein the predetermined criterion includes a difference between the sensed value of the engine inlet parameter and a sensed value of the ambient pressure parameter exceeding at least one disturbance threshold, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 10 is allowed because the closest prior art, Budrow et al. [US Patent Number 6,449,565 B1], fails to anticipate or render obvious the fan stress fatigue ratio profile is defined with respect to a difference between the engine inlet parameter and an ambient pressure parameter; and wherein the predetermined criterion includes a difference between the sensed value of the engine inlet parameter and a sensed value of the ambient pressure parameter exceeding at least one disturbance threshold, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action because the closest prior art, Budrow et al. [US Patent Number 6,449,565 B1], fails to anticipate or render obvious the fan stress fatigue ratio profile defined with respect to a difference between the inlet pressure parameter and an ambient pressure parameter; and determining whether the stress value meets predetermined criterion, wherein the predetermined criterion includes a difference between a sensed value of the engine inlet parameter and a sensed value of the ambient pressure parameter exceeding at least one disturbance threshold, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the 101 rejection of claims 17-20 and 102 rejection of claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on (571) 272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY NGON/
Primary Examiner, Art Unit 2862